15 N.Y.3d 868 (2010)
THE PEOPLE OF THE STATE OF NEW YORK ex rel. Archie Shannon, Appellant,
v.
Sibatu Khahaifa, Superintendent, Orleans Correctional Facility, et al., Respondents.
Motion No: 2010-815.
Court of Appeals of New York.
Submitted July 12, 2010.
Decided October 19, 2010.
Motion for leave to appeal dismissed upon the ground that appellant has been released from custody and, therefore, his liberty is no longer restrained to such a degree as to entitle him to the extraordinary writ of habeas corpus (see People ex rel. Wilder v Markley, 26 NY2d 648 [1970]).
Judge PIGOTT taking no part.